DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/17/2021 has been entered.

Response to Arguments
Claims 1, 22 – 24 and 26 – 27 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 22 – 24 and 26 – 27 remain rejected. Claims 2 – 21, 25 and 28 – 40 are cancelled. Applicant does not present arguments in the remarks filed with respect to claims 1, 22 – 24 and 26 – 27. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 22 – 24 and 26 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 22 – 24 and 26 – 27 are determined to be directed to an abstract idea and not significantly more than the abstract idea itself.  The rationale for this determination is explained below:
In regards with independent claim 1, it recites receiving requests for content items, prioritizing requests, transmitting prioritized plurality of requests for human review, receiving and obtaining classification. 
The limitation of prioritizing the plurality of requests, including by postponing at least one request for content item, as drafted is a process that, under broadest reasonable interpretation, covers the process of organizing human activity. The limitation of prioritizing could be something as putting in a priority pile and postponing could be something as putting in another pile, which is done by human activity.  Similarly, the limitation of associating, the content items with the respective classification as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity but for the generic computer components. That is, other than reciting “by filtering agent”, nothing in the claim elements precludes the step of organizing human activity. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “by a content filtering system”, “plurality of computer terminals”, “filtering agent”, “via a wide area computer network”, “user interface with computer terminals” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The limitation of receiving from two or more users, a plurality of requests for content items, wherein Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of by a content filtering system, plurality of computer terminals, filtering agent, via a wide area computer network, user interface with computer terminals amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The receiving and transmitting steps are directed to well-understood, routine, and conventional activities. The courts have recognized the following computer functions as well‐understood, routine, and 

In regards with claim 22 recite wherein the classification associated with the content items is based on a geographic restriction. 
The limitation of wherein the classification associated with the content items is based on a geographic restriction as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity, where one pile is kept in one office and other pile is kept in another office. Thus the classification being based on geographic restriction is similarly abstract. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 23 recite wherein prioritizing the request further includes postponing at least one other request for review of another content item. 
The limitation of wherein prioritizing the requests further includes postponing at least one other request for review of another content item as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity. This is similarly an abstract idea of managing how people prioritize tasks, for example where one pile is kept in one office and other pile is kept in another office. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 


The limitation of wherein the classification associated with the content items is usable by a filtering agent to compare a user profile with one or more defined categories of content to determine if a user corresponding to the user profile should be blocked from accessing content belonging to the one or more defined categories of content as drafted, is a process that, under its broadest reasonable interpretation covers the process of organizing human activity.  This is similarly an abstract idea where the filtering agent is, at best amounts to no more than mere instructions to apply the exception in connection with a general purpose computer. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 26 recite further comprising retrieving additional classifications of the various content items along with one or more URLs corresponding to the various content items. 
The limitation of further comprising retrieving additional classifications of the various content items along with one or more URLs corresponding to the various content items is a recitation of an insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution 
 
In regards with claim 27 recite further comprising updating the database to specify updated classification content in response to a more recent review of content. 
The limitation of further comprising updating the database to specify updated classification content in response to a more recent review of content as drafted, is a recitation of an insignificant extra-solution. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Storing content cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see "Storing and retrieving information in memory" MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea.

Allowable Subject Matter
Claims 1, 22 – 24, and 26 – 27 are allowable subject matter in view of prior art if the 101 rejection can be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record does not teach or fairly suggest the combination of elements as recited.
More specifically, the prior art of record does not specifically suggest the combination of “establishing an instance of a filtering agent to function between at least one of the plurality of computer terminals and the wide area computer network; receiving, at the filtering agent, a first request for content accessible via a wide area network, wherein the first request for content is generated at a first user interface associated with at least one of the plurality of computer terminals; receiving, at the filtering agent, a second request for content accessible via the wide area network, wherein the second request for content is generated at a second user interface associated with at least one of the plurality of computer terminals; configuring, by the filtering agent, the first and second requests for transmission to a reviewing resource; ”, “prioritizing the second request over the first request; transmitting, by the filtering agent, the prioritized first and second requests for review to a network-connected device operating as a reviewing resource using human reviewers; receiving, by the filtering agent, a notification that a classification associated with the second request for content is ready, wherein the classification is associated with an identifier for the requested content; and obtaining, by the filtering agent from a database, the classification”, in combination with all the other limitations in the independent claims.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable subject matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/26/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166